Exhibit 10.2

 

AMENDMENT NO. 3 TO WARRANT AGREEMENT

 

THIS AMENDMENT NO. 3 TO WARRANT AGREEMENT (this “Amendment”), dated as of
December 29, 2017, is made by and between Hickok Incorporated, an Ohio
corporation (“Hickok”), and Roundball LLC, an Ohio limited liability company
(“Roundball”). Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to them in the Agreement (as defined
below).

 

WHEREAS, Hickok and Roundball are parties to that certain Warrant Agreement,
dated as of December 30, 2012, as amended by Amendment No. 1 thereto dated
December 30, 2015 and Amendment No. 2 thereto dated December 20, 2016
(collectively, the “Agreement”), pursuant to which Roundball was granted the
right and warrant to purchase from Hickok up to, subject to adjustment provided
therein, One Hundred Thousand (100,000) shares of Hickok’s Class A Common Stock,
without par value, at a purchase price per share of $2.50; and

 

WHEREAS, Hickok and Roundball desire to amend the Agreement extend the
Expiration Date with respect to the exercise of such rights by Roundball
thereunder.

 

NOW, THEREFORE, Hickok and Roundball hereby agree as follows:

 

(a)     Section 4 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Expiration. This Warrant shall expire at the close of business on December 30,
2018 (the “Expiration Date”), and shall be void thereafter.”

 

(b)     The parties agree that the amendments set forth herein shall apply from
and after the date hereof and that nothing contained herein shall be deemed to
modify or waive any rights or obligations under the Agreement existing prior to
that date.

 

[Signature Page Follows.]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment by their duly
authorized officers as of the date first above written.

 

HICKOK INCORPORATED 

 

ROUNDBALL LLC

 

   

 

 

 

 

By: /s/ Brian Powers

 

By:

/s/ Frederick Widen

 

              Brian Powers,

 

 

Frederick Widen,

 

              President and CEO

 

 

Manager

 

 

                                                                         

 

 

 